DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I and species A in the reply filed on 3/2/22 is acknowledged.
Claims 8-15 and 19-22 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 16-17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Noecker, US 3,545,521.
Regarding claims 1 and 16-17:
.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7 and 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Guthrie, US 7,712,268 in view of Noecker, US 3,545,521.
Regarding claims 1 and 16-17:
Guthrie discloses a system for mounting a security screen (40) to a window frame (21), the system comprising a plurality of mounting rails (20), a security screen (53), and an attachment means (hinge located at 28, refer to Fig. 4) to attach said security screen to at least one of said plurality of mounting rails.


Noecker discloses a window frame (21) having an outer perimeter comprising an exterior-facing accessory groove (28); and a plurality of mounting rails (31), each having a longitudinal flange (32), said longitudinal flange configured to fit within a portion of said exterior-facing accessory groove and having on its exterior surfaces a plurality of longitudinal ridges (38).
At the time the invention was filed, it would have been obvious to a person of ordinary skill to incorporate the groove-flange attachment as suggested by Noecker into the attachment means of Guthrie intermediate to the two frames in order to allow for a screen assembly that is easily constructed and which provides for a wicket that is freely slideable relative to the frame (background of Noecker).
Regarding claims 2 and 18:
Guthrie discloses wherein the screen comprises a subframe (20), and a main frame (30) pivotably attached to the subframe.
Regarding claim 3:
Guthrie modified in view of Noecker discloses a mounting flange (22) at its outer perimeter, and said attachment means comprises screws (Fig. 4) attaching the subframe to the mounting rails (as suggested by Noecker) through the mounting flange.
Regarding claim 4:

Regarding claims 5 and 6:
Guthrie discloses a plurality of removable covers (60).
Regarding claim 7:
Guthrie discloses wherein the screen comprises a latching means (80) configured to reversibly secure said main frame to said subframe.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRENT W HERRING whose telephone number is (571)270-3661. The examiner can normally be reached Monday-Thursday 7:30a-6:00p MT.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Glessner can be reached on (571)272-6754. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRENT W HERRING/Primary Examiner, Art Unit 3633